Let me at the outset congratulate you, Sir, on assuming your role as President of the General Assembly. I also congratulate your predecessor, Ambassador Peter Thomson of Fiji, for a job well done over the past year. I must also mention the Secretary-General, Mr. António Guterres. Since assuming the leadership of the Organization a few months ago, he has already shown himself to be more than equal to the tremendous tasks associated with his high office.
As we gather here today in this great Hall, natural disasters and calamities are striking in many parts of our world. Hurricanes, typhoons and earthquakes have devastated communities and displaced thousands of people in just the past few days. To the victims and their families around the world, I offer our sympathies and condolences on behalf of the Government and the people of the Federated States of Micronesia.
We condemn terrorist attacks, which have taken innocent lives. Micronesia pledges its resolve to stand united against terrorism, in solidarity with affected nations. On behalf of the Micronesian Government and its people, I offer our deepest condolences to all those nations and families that have suffered losses at the hands of terrorists.
As we witness current record-breaking megastorms, we cannot ignore their connection to climate change, especially to ocean warming and sea-level rise. In the wake of those devastating events, we must not only stay committed to our collective fight against climate change, but we must also redouble our efforts. Climate change is one of the most serious threats to global peace and security, endangering the very existence of our islands. It needs to be at the top of the agenda of the General Assembly. As the United Nations undertakes efforts to reorient its work around the priorities of peace and prevention, the United Nations system will have to adapt. We reiterate our call for the appointment of a special representative on climate change and security.
Climate change mitigation is also essential to achieving the Sustainable Development Goals (SDGs) and the targets of the 2030 Agenda for Sustainable Development, including the eradication of poverty, ending hunger, building resilient infrastructure and shared prosperity. Without progress in fighting climate change, our sustainable development efforts will be futile. That is particularly true for small island developing States.
The Paris Agreement on Climate Change has provided an avenue to enhance cooperation in our fight against climate change, and the world must seize the moment. Micronesia expresses grave concern that some countries have chosen to break with the international community and neglect the Paris Agreement, against the best scientific advice. As a small island developing nation at the forefront of the battle, Micronesia calls on all States to fully engage in global efforts to implement the Paris Agreement, support the Green Climate Fund and access thereto, and contribute innovative climate solutions.
I would like to share with the Assembly a story of global cooperation at its finest. This is a story of a treaty that was designed to save the ozone layer and succeeded, but it has also made major contributions to climate-change mitigation. The Montreal Protocol on Substances that Deplete the Ozone Layer is considered the most successful multilateral environmental treaty of all time. That is why the 194 parties to the Protocol met last year in Kigali and agreed to amend the Protocol and expand its scope. Specifically, the Kigali Amendment allows the Protocol to regulate hydrofluorocarbons (HFCs), which are chemicals used in refrigeration and air conditioning that can contribute significantly to global warming. Phasing down the use of HFCs will help prevent 0.5°C of global temperature rise, and complementary energy-efficiency measures in the same sector could help avoid another 0.5°C of warming.
We thank the parties to the Montreal Protocol that have already ratified the Kigali Amendment, totalling eight out of the 20 needed for the Agreement to enter into force. We call on other parties to ratify the Agreement as soon as possible, ideally before the next Meeting of the Parties, in Canada in November.
Along with the Paris Agreement, the Kigali Amendment is a major step towards the survival of small island States. As the story of the Kigali Amendment demonstrates, with intelligence, perseverance and cooperation, we can achieve anything. That is the motivation that keeps us all working together for a better future.
In the islands we say the ocean is us, as we are the ocean. As an island nation, Micronesia fully supported and participated actively in the United Nations Ocean Conference in June. The Call for Action from the Conference, entitled “Our Ocean, Our Future,” highlights the actions required to achieve the targets of Sustainable Development Goal 14. Micronesia supports the intention to organize a second United Nations Ocean Conference, in 2020, which will enable us to follow up on the commitments made at the first Conference and to assess our progress towards the full implementation of SDG 14 by 2030. We look forward to the work of the Special Envoy for the Ocean to maintain the momentum.
At the recent Pacific Islands Forum Leaders Meeting in Samoa, our leaders endorsed the Blue Pacific identity as the core driver of collective action in the Pacific region. That was a fitting progression from last year’s Pohnpei Oceans Statement, as elements of the Blue Pacific narrative reinforce the potential for shared stewardship of the Pacific Ocean.
We must now show ambition in tackling the mounting threats to the health of our ocean. The special case of small island developing States must be enshrined in the forthcoming implementing agreement under the United Nations Convention on the Law of the Sea on the conservation and sustainable use of marine biological diversity of areas beyond national jurisdiction. We welcome the successful conclusion of the meetings of the Preparatory Committee, and now we must urgently launch and conclude the intergovernmental conference to draft and adopt a new legally binding agreement.
For Pacific islands, fisheries are a mainstay of our economies, our most important renewable natural resource and an integral part of our sustainable development plans. Effective conservation and management of our tuna resource is important not only for us who depend on it for our livelihoods and sustainable development, but also for addressing global food-security concerns. We must remain steadfast in our efforts to combat illegal, unreported and unregulated fishing in all its forms.
I want to take this opportunity to express our concerns about the lack of recognition of, and respect for, the rights of coastal States such as Micronesia to manage fisheries in their own exclusive economic zones (EEZs). In the Western and Central Pacific, some developed-country fishing nations are advocating for flag-based rights in regional fisheries management organizations. Such measures would undermine existing zone-based management measures and erode the ability of small island developing States, as resource owners, to exercise their sovereign rights under international law. That would not be an acceptable outcome. Therefore, we call on those developed-country partners to withdraw all such proposals and to actively support the efforts of small island developing States to increase benefits from the sustainable management of fisheries in their EEZs.
Allow me to briefly thank the Secretary-General for his proposals on the peace and security architecture, management reform and other reform processes for the Organization. We commend his proposals, which will result in a more transparent, efficient and effective regime that is able to respond to the challenges our world is facing today. The United Nations must be fit for purpose. While reforms are vital to any organization, they must not disadvantage small island developing States; they must leave no one behind.
For many years now, my country has also paid priority attention to the efforts by Member States to reform the Security Council, but those efforts have resulted in little progress. We need to break out of this cycle. It is high time to shift to real negotiations.
In the Western Pacific, and especially in our greater Micronesian region, the provocative and aggressive actions by the Democratic People’s Republic of Korea pose a threat to regional security and must be condemned in the strongest possible terms. Micronesia supports the actions taken by the Security Council. We call on the Council and on countries with the power and influence to help resolve the crisis to take action immediately to ensure that peace is achieved on the Korean peninsula.
We gather in this great Hall and debate among nations, but we are speaking for our peoples. We are trying to advance their interests. We are seeking to improve their lives. As history has taught us, we will fail our nations and our peoples unless we work together for the common good. The 2030 Agenda for Sustainable Development constitutes a people-centred approach. Consistent with that principle, the theme of this session of the General Assembly is “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”. We must believe in such a future and move towards it together. Multilateralism and the United Nations are more important than ever. Only together can we restore and maintain peace and security. Only together can we overcome the threat of global climate change. Only together can we build a sustainable future for our planet and all of our peoples.